Citation Nr: 1207936	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-37 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of a right shoulder disability, as secondary to the Veteran's service-connected disorders.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1977 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Newark, New Jersey.

In April 2009 and August 2010, the Board remanded the case for further development.  The claims files have now been returned to the Board for further appellate action.


REMAND

The Veteran has been diagnosed with right shoulder impingement syndrome.  In December 2007, the Veteran provided a statement attached to his substantive appeal, in which he asserted that while conducting a drug raid as a Drug Enforcement Agent in June 2001, he attempted to step over shoe boxes on the floor.  He stated that as a result of his knee problems, he was unable to lift his knee high enough to step over the boxes, and he ended up tripping, falling, and injuring his right shoulder.

In September 2001, the Veteran underwent an MRI of the right shoulder, status post injury.  The Veteran was found to have rotator cuff tendinopathy.  There was no evidence of a full thickness tear.  In November 2001, the Veteran complained of right shoulder pain to a private physician.  The physician noted that the Veteran may have shoulder instability.  In February 2002, the Veteran sought private treatment for his right shoulder, noting that while involved in a drug raid in June 2001, he fell and pulled his right shoulder.  A complete MRI of the right shoulder revealed a rotator cuff tendinopathy.  The Veteran was diagnosed with right shoulder tendonitis with some mild instability.

In January 2006, the Veteran had a private MRI of his right shoulder, based on an undescribed injury that occurred two months prior to this date.  The MRI revealed cuff tendinosis and an insertional tear of the supraspinatus.  There was also a suggestion of a small tear involving the posterosuperior quadrant of the labrum.

In May 2006, the Veteran underwent a right shoulder arthroscopic subacromial decompression and mini open rotator cuff repair.  The Veteran was found to have right shoulder impingement and rotator cuff tear.

In December 2011, the Veteran submitted a statement noting that his right shoulder injury occurred as a result of his lower extremity radiculopathy.  He stated that he was walking after sitting in the car for a long time, and he fell because his leg gave out due to his radiculopathy.  It is unclear whether the Veteran's description of this injury is related to the incident in 2001 or 2005.  The Board notes, however, that while the Veteran was not granted service connection for radiculopathy until March 28, 2006 (after both alleged injuries), the Veteran may have been experiencing some radiculopathy due to his service-connected degenerative disc disease at the time of his injury.

In response to the Board's April 2009 remand, the Veteran was afforded a VA examination in March 2010 in which the examiner found that he was unable to opine as to whether the Veteran's right shoulder disability was related to his service-connected disabilities without resort to speculation.  In August 2010, the Board, again, remanded the claim specifically for the examiner to consider the Veteran's lay statements of his injury and for a supplemental opinion based on these statements.  In an opinion dated in September 2010, the original examiner concluded that it was less likely than not that the Veteran's right shoulder disability was related to his service-connected knee and back disorders.  As rationale, he noted that in an August 2007 examination, the Veteran had no weakness in his lower extremities.

The Board, again, finds that this opinion is inadequate as the examiner failed to consider the Veteran's lay statements of his two injuries and articulate a clinical rationale that pertains to the evidence of record.  As noted above, the physician based his rationale on the Veteran's lack of weakness in his lower extremities in his August 2007 examination; however, the record clearly reflects that the Veteran's injuries occurred in June 2001 and late 2005.  The Board notes that a layperson is considered competent to report injuries.  As such, the rationale that the Veteran's extremities lacked weakness in August 2007 is irrelevant to the Veteran's claim.

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  The Board finds the VA opinion to be inadequate for the reasons discussed above.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of his right shoulder disabilities, with an opportunity for the examiner to elicit a complete history from the Veteran regarding his injuries, and for the examiner to consider the Veteran's lay statements.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of all updated treatment records from the East Orange VA Medical Center and any other outstanding records pertinent to the Veteran's claim. 

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of each disorder of the right shoulder present during the period of the claim.  The claims folders must be made available to and be reviewed by the examiner, and any indicated studies should be performed. 

The examiner should elicit a full and complete history of the Veteran's right shoulder injuries, to include injuries that occurred in June 2001 and late 2005.  Based upon the examination results and the review of the claims folders, the examiner should clearly identify all current disability/ies affecting the right shoulder, to include previously diagnosed rotator cuff tendinopathy (diagnosed in 2001) and right shoulder impingement with rotator cuff tear (diagnosed in 2006).  Then, with respect to each such diagnosed disability, the physician should offer an opinion as to whether there is a 50 percent or better probability that the disability was caused or permanently worsened by the Veteran's service-connected right knee, left knee, and/or degenerative disc disease disabilities.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. 

The rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

